MOISE, Justice
(dissenting).
I respectfully dissent from the views of the majority opinion on the rehearing, but I fully recognize that in the instant case there is room for a difference of opinion, but my view in the original opinion and here is that the Legislature was endeavoring to suppress the bringing into the State contraband articles in evading the payment of the taxes due to the State of Louisiana, and that the means adopted for suppression was to penalize the illegal transportation by placing the penalty of confiscation on the vehicle of conveyance.
I believe that the judgment of the district court should be affirmed and t'he original opinion rendered reinstated.